COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Union Pacific Railroad Company v. Ameriton Properties Incorporated

Appellate case number:    01-13-00811-CV

Trial court case number: 2012-03918

Trial court:              281st District Court of Harris County

       It is ordered that Appellee’s Motion for Rehearing is denied.

Justice’s signature: /s/ Harvey Brown
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Higley and Brown


Date: December 9, 2014